Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ana Karina Schwarz on 2/24/21.

The application has been amended as follows: 

In claim 1:
line 5:  delete “brace” (first occurrence) and substitute - - ankle brace component - - and after “brace” (second occurrence) insert - - component - -;
line 7:  delete “brace conceived” and substitute - - ankle brace component so as - -;
line 8:  after “ankle” insert - - of a user - -;
line 10:  after “cord” (first occurrence) insert - - component - - and after “lock” insert - - component - -;
line 11:  delete “tongue surface” and substitute - - curvilinear tongue - -;
line 12:  delete “an” and substitute - - the - - and after “cord” insert - - component - -;
line 13:  delete “an” and substitute -  -the - -;
line 14:  before “tongue” insert - - curvilinear - - and delete “a” and substitute - - an exercise - -;
line 15:  delete “cord” and substitute - - shock cord component - -, delete “an” and substitute - - the - - and after “ball” insert - - component - -;
line 16:  after “foot”  insert - - of the user - -;
line 17:  delete “an exercise/massage” and substitute - - the exercise - -;
line 20:  delete “an optional” and substitute - - a - - and delete “the” and substitute - - the - -;
line 21:  delete “under the foot” and substitute - - when under the weight of the foot of a user - -;
line 22: delete “Wherein” and substitute - - wherein - -; and 
line 24:  delete “embodiment and reliable”.




In claim 2: 
lines 1-3:  delete lines 1-3 in their entirety and substitute   - - The foot exercise brace and ball device of claim 1, wherein the two holes comprise two eyelets configured for threading and crossing the elastic shock cord component from the - -.  

In claim 3:
lines 1-4:  delete lines 1-4 in their entirety and substitute   - - The foot exercise brace and ball device of claim 1, further comprising a Pull-Tab component centrally mounted on the ankle brace component formed of hook and loop segments so as to hold any excess resulting from the elastic shock cord component. - -.

In claim 4:
lines 1-4:  delete lines 1-4 in their entirety and substitute   - - The foot exercise brace and ball device of claim 1, wherein the exercise ball component is a substantially spherical ball formed of EVA foam. - -.

CANCEL claim 5.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, teach Applicants invention of a foot exercise brace and ball .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649